Citation Nr: 9904526	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  95-17 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a knee disability.

3.  Entitlement to service connection for residuals of a left 
ankle sprain.

4.  Entitlement to service connection for a heart condition

5.  Entitlement to service connection for chest pain with 
difficulty breathing.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for jock rash.

8.  Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served almost continuously on active duty 
between August 1968 and September 1990.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  Competent medical evidence has not been submitted showing 
a current disability of the left shoulder, left ankle, knees, 
heart, chest or lungs, digestive system (hemorrhoids), or 
skin (jock rash)

2.  Competent medical evidence has not been submitted showing 
a permanent dental disability or dental trauma as the result 
of a combat wound or other service trauma.



CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for a left 
shoulder disability has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).

2.  A well grounded claim for service connection for knee 
disability has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

3.  A well grounded claim for service connection for 
residuals of a left ankle sprain has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

4.  A well grounded claim for service connection for heart 
disability has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

5.  A well grounded claim for service connection for chest 
pain with difficulty breathing has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

6.  A well grounded claim for service connection for 
hemorrhoids has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

7.  A well grounded claim for service connection for jock 
rash has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

8.  A well grounded claim for service connection for a dental 
disability has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for multiple claimed 
disabilities.  Service connection may be granted, when the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998). is presumed 
if a veteran manifests a chronic disease, such as arthritis, 
to a degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990).  If a particular claim is not well grounded, then 
the appeal fails and there is no further duty to assist in 
developing facts pertinent  to the claim since such 
development would be futile.  38 U.S.C.A § 5107(a) (West 1991 
& Supp. 1998).

There are three elements of a "well grounded" claim for 
service connection.  First, there must be evidence of a 
current disability as provided by a medical diagnosis.  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates.  Third, there 
must be a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, service medical records show that the appellant 
was treated for jock rash in May 1980.  He was seen in March 
1983 for complaints of left shoulder pain.  There was no 
history of trauma and an x-ray study was normal.  The 
appellant reported pain after weight lifting.  In May 1984, 
the appellant sustained a left knee injury during a parachute 
jump, assessed as a medial collateral ligament sprain of the 
left knee.  This was treated with medication, heat and 
crutches for 1 week, and the appellant was given a 30 day 
profile that excused him from crawling, kneeling and jumping.  
In February 1986, the appellant complained of a left ankle 
sprain from slipping into a hole.  Clinical finding were 
unremarkable and there was full range of ankle motion.  In 
April 1988, the appellant was diagnosed with hemorrhoids.  In 
September 1989, he was treated for an upper respiratory 
infection with complaints of cough, congestion, and chest 
pain.  He was seen in April 1990 for the flu with complaints 
of chest pain.  He reported shortness of breath with 
exercise.  Service treatment record are silent for chronic 
left shoulder, left ankle, knee, hemorrhoid and rash 
problems.  Also, these records are entirely negative for 
abnormal cardiovascular or pulmonary pathology.

Reports of periodic service examinations dated between 1973 
and 1989 are negative for a disability of the left shoulder, 
left ankle, knees, heart, chest or lungs, digestive system 
(hemorrhoids), or skin (jock rash).

We note that the appellant filed his claim for service 
connection in January 1994.  However, he failed to provide 
competent evidence of the claimed disorders and, instead, 
chose to rely on his in-service complaints and treatment.  He 
denies any post service treatment for the claimed 
disabilities.  Without evidence showing that the claimed 
diseases or disabilities are present, no plausible claim for 
service connection can be presented, and the claims are not 
well grounded.  See Brammer v. Derwinski, 3 Vet.App. 233, 225 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Service medical records do not establish the presence of the 
claimed disabilities.  Although the appellant received 
treatment for the left shoulder, knees, and left ankle, as 
well as for hemorrhoids and jock rash, these conditions were 
shown to have resolved as periodic service examinations were 
negative for the claimed disabilities, including 
cardiovascular and pulmonary disability.

As a layman the appellant is not competent to offer medical 
opinions and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992).

Therefore, absent competent evidence of the claimed 
disabilities, the Board finds that the claims for service 
connection for the left shoulder, left ankle, knees, heart, 
chest or lungs, hemorrhoids, and jock rash are not well 
grounded.

Regarding the claim for service connection for a dental 
condition, the Board observes that the service medical 
records show that the appellant was seen between January 1978 
and June 1989 for periodontitis, hygiene appointments, and 
multiple extractions.  There is no evidence of in-service 
dental trauma or combat wounds to the mouth.  After service 
retirement, in November 1990, the appellant presented himself 
for Army dental treatment, stating that "I would like my 
teeth fixed.  Some of them are loose and I know that I have 
let them get in bad shape.  If possible I want to keep as 
many as possible."  His dental history noted the presence of 
a lower partial denture, worn for the past 5 years, and x-
rays showing periodic extractions and advanced bone 
resorption.  A treatment was plan was developed to restore 
carious or defective restorations, maintain as many teeth as 
possible, and replace missing teeth.  It was noted that, 
although some teeth were periodontally compromised and may 
require future treatment, the partial denture appeared to be 
functional and stable.

As indicated above, for entitlement to service connection, 
the facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred in or aggravated by active service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In this case, competent evidence 
of dental disease or injury resulting in a current dental 
disability has not been presented.  Therefore, the claim for 
service connection for a dental condition is not well 
grounded.

We note that service connection for a dental condition for 
the purpose of obtaining VA outpatient dental treatment 
requires that a veteran meet the qualifications under one of 
the categories of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 
17.161.  Generally, veterans are eligible for one-time 
correction of noncompensable service-connected dental 
conditions if the application for such treatment is filed 
within one year after his separation from service.  
Exceptions to this general rule permit outpatient dental 
treatment for veterans with compensable service-connected 
dental conditions; former prisoners of war; those having 
dental conditions which are associated with an aggravating 
service-connected medical disability; veterans having 
service-connected conditions rated 100 percent; those having 
dental conditions which are clinically determined to be 
complicating a medical condition currently being treated by 
the VA; and certain Chapter 31 vocational rehabilitation 
trainees.  Id.  There is no indication that the appellant 
meets any of the above referenced exceptions, nor does he 
otherwise contend.

********

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  This 
obligation was successfully completed by VARO in its April 
1995 statement of the case.  Likewise, the Board's discussion 
above informs the appellant of the requirements for the 
completion of his application for the claim for service 
connection.


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a knee disability is denied.
Service connection for residuals of a left ankle sprain is 
denied.

Service connection for a heart condition is denied.

Service connection for chest pain with difficulty breathing 
is denied.

Service connection for hemorrhoids is denied.

Service connection for jock rash is denied.

Service connection for a dental condition is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

